Exhibit 10.73

 

LOGO [g25535logo.jpg]    WCMA® LOAN AND SECURITY AGREEMENT

 

WCMA LOAN AND SECURITY AGREEMENT NO. 2BN-07R53 (“Loan Agreement”) dated as of
June 25, 2004, between EXACTECH, INC., a corporation organized and existing
under the laws of the State of Florida having its principal office at 2320
NorthWest 66th Court, Gainesville, FL 32653 (“Customer”), and MERRILL LYNCH
BUSINESS FINANCIAL SERVICES INC., a corporation organized and existing under the
laws of the State of Delaware having its principal office at 222 North LaSalle
Street, Chicago, IL 60601 (“MLBFS”). This Loan Agreement amends and restates the
Loan Agreement dated June 23, 1995, between the parties hereto (the “Original
Loan Agreement”).

 

Pursuant to that certain WORKING CAPITAL MANAGEMENT® ACCOUNT AGREEMENT NO.
2BN-07R53 and the accompanying Program Description (as the same may be, or have
been, amended, modified or supplemented, the “WCMA Agreement”) between Customer
and MLBFS’ affiliate, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPF&S”), Customer opened, or shall prior to the Activation Date open, a
Working Capital Management Account pursuant to the “WCMA Service” and the “WCMA
Program” described in the WCMA Agreement and any documents incorporated therein.
The WCMA Agreement is by this reference incorporated as a part hereof. In
conjunction therewith and as part of the WCMA Program, Customer has requested
that MLBFS provide, and subject to the terms and conditions herein set forth
MLBFS has agreed to provide, a commercial line of credit for Customer.

 

Accordingly, and in consideration of the premises and of the mutual covenants of
the parties hereto, Customer and MLBFS hereby agree as follows:

 

Article I. DEFINITIONS

 

1.1 Specific Terms. In addition to terms defined elsewhere in this Loan
Agreement, when used herein the following terms shall have the following
meanings:

 

“Activation Date” shall mean the date upon which MLBFS shall cause the WCMA Line
of Credit to be fully activated under MLPF&S’ computer system as part of the
WCMA Program.

 

“Applicable Margin” shall mean initially 150 basis points (1.50%) per annum
until such time as Customer has provided to MLBFS the financial statements
required pursuant to Section 3.2(a)(i) or (ii) of this Loan Agreement, at which
time the Applicable Margin shall be determined in accordance with the pricing
grid set forth below based on the ratio of Funded Debt to EBITDA (determined in
accordance with this Loan Agreement) calculated based upon the financial
information reported in the most recently received financial statement required
pursuant to Section 3.2(a)(i) or (ii) of this Loan Agreement, as the case may
be:

 

Funded Debt to EBITDA

--------------------------------------------------------------------------------

  

Applicable Margin

--------------------------------------------------------------------------------

If ratio is greater than or equal to 1.50    200 basis points (2.00%) If ratio
is less than 1.50 but greater than or equal to 1.00    175 basis points (1.75%)
If ratio is less than 1.00    150 basis points (1.50%)

 

The Applicable Margin shall be adjusted quarterly and said adjustment shall take
effect five (5) Business Days after receipt of the financial statements required
pursuant to Section 3.2(a)(i) or (ii) of this Loan Agreement, as the case may
be. The foregoing notwithstanding, the Applicable Margin shall be equal to the
Default Rate upon the occurrence and during the continuance of any Default under
this Loan Agreement or any Loan Document.

 

“Available Borrowing Base” shall mean, on any date, the lesser of (i) the
Maximum WCMA Line of Credit or (ii) the Borrowing Base, as applicable pursuant
to Section 2.3.

 

“Bankruptcy Event” shall mean any of the following: (i) a proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
liquidation, winding up or receivership law or statute shall be commenced, filed
or consented to by any Credit Party; or (ii) any such proceeding shall be filed
against any Credit Party and shall not be dismissed or withdrawn within sixty
(60) days after filing; or (iii) any Credit Party shall make a general
assignment for the benefit of creditors; or (iv) any Credit Party shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due; or (v) any Credit Party shall be adjudicated a bankrupt or
insolvent; or (vi) any Credit Party shall take advantage of any other law or
procedure for the relief of debtors or shall take any action for the purpose of
or with a view towards effecting any of the foregoing; or (vii) a receiver,
trustee, custodian, fiscal agent or similar official for any Credit Party or for
any substantial part of any of their respective property or assets shall be
sought by such Credit Party or appointed.

 

“Borrowing Base” shall mean, on any date, the sum of (i) 80% of Eligible
Accounts and (ii) the lesser of (a) the sum of (x) 50% of Eligible Inventory and
(y) 25% of Eligible Consigned Inventory, which Eligible Consigned Inventory
shall not exceed $4,000,000, or (b) $10,500,000; less in all cases (i) any
reserves imposed by MLBFS from to time in its reasonable discretion and (ii) the
maximum amount of Customer’s obligations under that certain Guaranty (the
“Guaranty”) dated of even date herewith, made by Customer in favor of MLBFS,
guarantying certain obligations owing to MLBFS by Altiva Corporation (said
maximum amount currently being $3,000,000).

 

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of EXHIBIT A attached hereto.

 

“Business Day” shall mean any day other than a Saturday, Sunday, federal holiday
or other day on which the New York Stock Exchange is regularly closed.

 



--------------------------------------------------------------------------------

“Business Guarantor” shall mean every Guarantor that is not a natural person.

 

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

 

“Certificate of Compliance” shall mean, as applicable, that duly executed
certificate, in substantially the same form as EXHIBIT B attached hereto to the
extent such certificate shall be applicable, of the president, chief financial
officer or chief executive officer of Customer, certifying as to the matters set
forth in such certificate.

 

“Collateral” shall mean the Note, dated October 29, 2003, made by Altiva
Corporation in favor of Customer in the amount of up to $5,000,000, the WCMA
Account, all Accounts, Chattel Paper, Contract Rights, Inventory, Equipment,
General Intangibles, Deposit Accounts, Documents, Instruments, Investment
Property and Financial Assets of Customer, howsoever arising, whether now owned
or existing or hereafter acquired or arising, and wherever located; together
with all parts thereof (including spare parts), all accessories and accessions
thereto, all books and records (including computer records) directly related
thereto, all proceeds thereof (including, without limitation, proceeds in the
form of Accounts and insurance proceeds), and the collateral described in
Section 3.6 (b) hereof; provided that Collateral shall be limited to the above
items of personal property and shall not include any interest in real property
of the Borrower or any buildings, structures and improvements now and
hereinafter located on such real property, or the fixtures attached thereto,
including, without limitation, any gas, steam, electric, water and other
heating, cooking, refrigerating, plumbing, ventilating, irrigating and power
extensions, appliances, fixtures and appurtenances, including air-conditioning
ducts, machinery and equipment (for the avoidance of doubt, any such machinery
and equipment that do not constitute fixtures shall be included in the
Collateral), which are now or may hereinafter pertain to or be used with, in or
on the real property, though they be either detached or detachable.

 

“Commitment Expiration Date” shall mean June 30, 2004.

 

“Credit Party” and “Credit Parties” shall mean, individually or collectively,
the Customer, all Guarantors and all Pledgors.

 

“Default” shall mean either an “Event of Default” as defined in Section 3.5
hereof, or an event which with the giving of notice, passage of time, or both,
would constitute such an Event of Default.

 

“Default Rate” shall mean an annual interest rate equal to the lesser of: (i)
two percentage points over the Interest Rate; or (ii) the highest interest rate
allowed by applicable law.

 

“Eligible Accounts” shall mean, as to any Person, all accounts receivable of
such Person other than accounts receivable (i) which have remained unpaid for
more than 60 days after the original due date thereof with such due date not to
exceed forty five (45) days past the original date of sale; (ii) which are owed
by any affiliate of Customer; (iii) which are payable by any Person not
incorporated in a jurisdiction which is part of the United States of America or
any state thereof except to the extent covered by credit insurance in amount and
terms and issued by an insurer, in each case reasonably satisfactory to MLBFS;
(iv) as to which the goods which gave rise to the receivable have been or are
being returned or as to which a credit has been claimed but only to the extent
of such return or claimed credit; (v) as to which (collectively, “Contras”) the
account party has (or claimed the right to) set off against or has netted out
(or claimed the right to net out) charge backs or other amounts due such account
party by the obligee but only to the extent of such Contra; (vi) as to which
there are accrued and unpaid late charges, to the extent of such late charges
(provided, that this clause (vi) shall not derogate from the provisions of
clause (i) above); (vii) which are payable by any Person which is the subject of
any voluntary or involuntary bankruptcy or insolvency proceeding (state or
federal), which has made a general assignment for the benefit of creditors or
had a receiver, trustee or other similar official appointed with respect to all
or a substantial portion of its properties or which has ceased doing business;
or (viii) which MLBFS deems to be otherwise unacceptable in its reasonable
judgment.

 

“Eligible Inventory” shall mean, as to any Person, all finished goods of such
Person which are located within the United States of America (or goods in
transit to the United States, the payment of which is secured by commercial
letters of credit acceptable to MLBFS) excluding inventory (i) which is subject
to a Lien (other than in favor of MLBFS or constituting a Permitted Lien), (ii)
in which MLBFS does not have a first priority perfected security interest,
subject to clauses (i), (iii), (iv), (v), (vi), (vii), (viii), (ix) and (x) of
Permitted Liens or (iii) with respect to which any representations or warranties
contained in the Loan Documents are untrue in any material respect.

 

“Eligible Consigned Inventory” shall mean any finished goods subject to
consignment arrangements of Customer entered into the ordinary course of
business as historically conducted and in the absence of such consignment
arrangement would otherwise constitute Eligible Inventory.

 

“EBITDA” shall mean the sum of Customer’s consolidated net income (or deficit)
plus to the extent deducted in computing consolidated net income (or deficit)
for the applicable period (a) interest expense (including payments in the nature
of interest under capital leases), (b) income taxes, and (c) depreciation and
amortization and other non-recurring items (positive or negative), all as
determined on a trailing 12-month basis calculated based upon the financial
information set forth in Customer’s quarterly financial statements prepared in
accordance with GAAP.

 

“Event of Loss” shall mean the occurrence whereby any tangible Collateral that
is material to the operations or financial condition of Customer is damaged
beyond repair, lost, totally destroyed or confiscated and not repaired or
replaced in a manner that is reasonably acceptable to MLBFS.

 

“Excess Interest” shall mean any amount or rate of interest (including the
Default Rate and, to the extent that they may be deemed to constitute interest,
any prepayment fees, late charges and other fees and charges) payable, charged
or received in connection with any of the Loan Documents which exceeds the
maximum amount or rate of interest permitted under applicable law.

 

2



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) EBITDA less internally
financed capital expenditures divided by (b) the sum of the aggregate principal
and interest paid or accrued, the aggregate rental under capital leases paid or
accrued, any dividends and other distributions paid or payable in cash to
shareholders, and income taxes paid in cash; all determined on a trailing
12-month basis calculated based upon the financial information set forth in
Customer’s financial statements prepared in accordance with GAAP.

 

“Funded Debt” shall mean all debt for borrowed money including all outstanding
amounts under any revolving credit facility, debt to MLBFS, capitalized lease
obligations, current and long term portions of term debt, and indebtedness in
respect of standby letters of credit and guarantees to support financial
obligations without duplication, but shall exclude all debt obligations that are
subordinated to MLBFS.

 

“GAAP” shall mean the generally accepted accounting principles in effect in the
United States of America from time to time.

 

“General Funding Conditions” shall mean each of the following conditions to any
WCMA Loan by MLBFS hereunder: (i) Customer shall have validly subscribed to and
continued to maintain the WCMA Account with MLPF&S, and the WCMA Account shall
then be reflected as an active “commercial” WCMA Account (i.e., one with line of
credit capabilities) on MLPF&S’ WCMA computer system; (ii) no Default or Event
of Default shall have occurred and be continuing or would result from the making
of any WCMA Loan hereunder by MLBFS; (iii) there shall not have occurred and be
continuing any material adverse change in the business or financial condition of
any Credit Party; (iv) all representations and warranties of all of the Credit
Parties herein or in any of the Loan Documents shall then be true and correct in
all material respects; (v) MLBFS shall have received this Loan Agreement and all
of the other Loan Documents duly executed and filed or recorded where
applicable, all of which shall be in form and substance reasonably satisfactory
to MLBFS; (vi) MLBFS shall have received evidence reasonably satisfactory to it
as to the ownership of the Collateral and the perfection and priority of MLBFS’
liens and security interests thereon, as well as the ownership of and the
perfection and priority of MLBFS’ liens and security interests on any other
collateral for the Obligations furnished pursuant to any of the Loan Documents;
(vii) MLBFS shall have received evidence reasonably satisfactory to it of the
insurance required hereby or by any of the Loan Documents; (viii) payment of all
fees and expenses pursuant to Section 3.8(d) hereof; and (ix) any additional
conditions specified in the proposal letter dated April 29, 2004 executed by
MLBFS with respect to the transactions contemplated hereby shall have been met
to the reasonable satisfaction of MLBFS.

 

“Guarantor” shall mean each Person obligated under a guaranty, endorsement or
other undertaking by which such Person guarantees or assumes responsibility in
any capacity for the payment or performance of any of the Obligations.

 

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including
without limitation keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase property, assets,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness of the ability of such other Person to make such payments, or (iv)
to otherwise assure or hold harmless the holder of such Indebtedness against
loss in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

 

“Indebtedness” shall mean, with respect to any Person, without duplication, (a)
all obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business) which would appear as liabilities on a balance sheet of such Person,
(d) all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person, (h)
the principal portion of all obligations of such Person under Capital Leases,
(i) the maximum amount of all standby letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (j) all
preferred capital stock issued by such Person and which by the terms thereof
could be (at the request of the holders thereof or otherwise) subject to
mandatory sinking fund payments, redemption or other acceleration, (k) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
and (l) the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer; provided, however,
that, for purposes of this Loan Agreement, “Indebtedness” shall not include
trade payables and contractual obligations to suppliers and customers incurred
in the ordinary course of business.

 

“Initial Maturity Date” shall mean the first date upon which the WCMA Line of
Credit will expire (subject to renewal in accordance with the terms hereof); to
wit: June 30, 2006.

 

“Individual Guarantor” shall mean each Guarantor who is a natural person.

 

“Interest Due Date” shall mean the first Business Day of each calendar month
during the term hereof.

 

“Interest Rate” shall mean a variable per annum rate of interest equal to the
sum of (i) the Applicable Margin per annum, plus (ii) the One-Month LIBOR.
“One-Month LIBOR” shall mean, as of the date of any determination, the interest
rate then most recently published in the “Money Rates” section of The Wall
Street Journal as the one-month London Interbank Offered Rate. The Interest Rate
will change as of the date of publication in The Wall Street Journal of a
One-Month LIBOR that is different from that published on the preceding Business
Day, and, if more than one rate is published, then the One-Month LIBOR

 

3



--------------------------------------------------------------------------------

shall be the highest of such rates. In the event that The Wall Street Journal
shall, for any reason, fail or cease to publish the One-Month LIBOR, MLBFS will
choose a reasonably comparable index or source to use as the basis for the
Interest Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge or other security interest or any preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).

 

“Line Fee” shall mean a fee of twenty-five basis points (0.25%) on the Maximum
WCMA Line of Credit payable periodically by Customer to MLBFS in accordance with
the provisions of Section 2.2 hereof.

 

“Loan Documents” shall mean this Loan Agreement, any indenture, any guaranty of
any of the Obligations under the Loan Agreement and all other security and other
instruments, assignments, certificates, certifications and agreements of any
kind relating to any of the Obligations under the Loan Agreement, whether
obtained, authorized, authenticated, executed, sent or received concurrently
with or subsequent to this Loan Agreement, or which evidence the creation,
guaranty or collateralization of any of the Obligations under the Loan Agreement
or the granting or perfection of liens or security interests upon any Collateral
or any other collateral for the Obligations under the Loan Agreement, including
any modifications, amendments or restatements of the foregoing.

 

“Location of Tangible Collateral” shall mean the address of Customer set forth
at the beginning of this Loan Agreement, together with any other address or
addresses set forth on an exhibit hereto as being a Location of Tangible
Collateral.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, or financial condition of the Credit Parties, (taken as a
consolidated whole), (b) the ability of any Credit Party to perform its
obligations, when such obligations are required to be performed, under this Loan
Agreement, or any other Loan Document or (c) the validity or enforceability of
this Loan Agreement or any of the other Loan Documents or the rights or remedies
of MLBFS hereunder or thereunder.

 

“Maturity Date” shall mean the date of expiration of the WCMA Line of Credit.

 

“Maximum WCMA Line of Credit” shall mean $21,000,000.00 less the maximum amount
of Customer’s obligations under that certain Guaranty (the “Guaranty”) dated of
even date herewith, made by Customer in favor of MLBFS, guarantying certain
obligations owing to MLBFS by Altiva Corporation (said maximum amount currently
being $3,000,000).

 

“Obligations” shall mean all liabilities, indebtedness and other obligations of
Customer or any Credit Party to MLBFS, howsoever created, arising or evidenced,
whether now existing or hereafter arising, whether direct or indirect, absolute
or contingent, due or to become due, primary or secondary or joint or several,
and, without limiting the generality of the foregoing, shall include principal,
accrued interest (including without limitation interest accruing after the
filing of any petition in bankruptcy), all advances made by or on behalf of
MLBFS under the Loan Documents, collection and other costs and expenses incurred
by or on behalf of MLBFS, whether incurred before or after judgment and all
present and future liabilities, indebtedness and obligations of Customer under
this Loan Agreement.

 

“Permitted Liens” shall mean (i) Liens created by or otherwise existing, under
or in connection with this Loan Agreement or the other Loan Documents in favor
of MLBFS; (ii) Liens securing indebtedness and Capital Leases (and refinancings
thereof) to the extent permitted under Section 3.3(m)(c) hereof; (iii) Liens for
taxes, assessments, charges or other governmental levies not yet due or as to
which the period of grace (not to exceed 60 days), if any, related thereto has
not expired or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of Customer, if required by and in conformity with GAAP; (iv)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 60 days or which are being contested in good faith by
appropriate proceedings; (v) pledges or deposits in connection with workers’
compensation, unemployment insurance and other social security legislation and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements; (vi) deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, utilities, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (vii) any extension,
renewal or replacement (or successive extensions, renewals or replacements), in
whole or in part, of any Lien referred to in the foregoing clauses; provided
that such extension, renewal or replacement Lien shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced
(plus improvements on such property); (viii) Liens existing on the Closing Date
and set forth on SCHEDULE 1.1(a); provided that, without the prior written
consent of MLBFS, no such Lien shall at any time be extended to cover property
or assets other than the property or assets subject thereto on the Closing Date;
(ix) judgment Liens in existence for less than 45 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default; and (x) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value for the property or use of the property to which
such Lien is attached.

 

“Person” shall mean any natural person and any corporation, partnership
(general, limited or otherwise), limited liability company, trust, association,
joint venture, governmental body or agency or other entity having legal status
of any kind.

 

“Pledgor” shall mean each Person who at any time provides collateral, or
otherwise now or hereinafter agrees to grant MLBFS a security interest in any
assets as security for Customer’s Obligations.

 

“Renewal Year” shall mean and refer to the 12-month period immediately following
the Initial Maturity Date and each 12-month period thereafter.

 

“Securities Purchase Agreement” shall mean the Securities Purchase Agreement,
dated October 29, 2003, between Customer and Altiva Corporation.

 

4



--------------------------------------------------------------------------------

“WCMA Account” shall mean and refer to the Working Capital Management Account of
Customer with MLPF&S identified as Account No. 2BN-07R53 and any successor
Working Capital Management Account of Customer with MLPF&S.

 

“WCMA Line of Credit” shall mean a line of credit funded by MLBFS through the
WCMA Account.

 

“WCMA Loan” shall mean each advance made by MLBFS pursuant to this Loan
Agreement.

 

“WCMA Loan Balance” shall mean an amount equal to the aggregate unpaid principal
amount of all WCMA Loans.

 

“UCC” shall mean the Uniform Commercial Code of Illinois as in effect in
Illinois from time to time.

 

1.2 Other Terms. Except as otherwise defined herein: (i) all terms used in this
Loan Agreement which are defined in the UCC shall have the meanings set forth in
the UCC, and (ii) capitalized terms used herein which are defined in the WCMA
Agreement (including, without limitation, “Money Accounts”, “Minimum Money
Accounts Balance”, and “WCMA Directed Reserve Program”) shall have the meanings
set forth in the WCMA Agreement, and (iii) accounting terms not defined herein
shall have the meaning ascribed to them in GAAP.

 

1.3 UCC Filing. Customer hereby authorizes MLBFS to file a record or records (as
defined or otherwise specified under the UCC), including, without limitation,
financing statements, in all jurisdictions and with all filing offices as MLBFS
may determine, in its sole discretion, are necessary or advisable to perfect the
security interest granted to MLBFS herein. Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as MLBFS may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the MLBFS herein; provided that such description does not
extend to assets of Customer a security interest in which is not granted
hereunder.

 

ARTICLE II. THE WCMA LINE OF CREDIT

 

2.1 WCMA PROMISSORY NOTE. FOR VALUE RECEIVED, Customer hereby promises to pay to
the order of MLBFS, at the times and in the manner set forth in this Loan
Agreement, or in such other manner and at such place as MLBFS may hereafter
designate in writing, the following: (a) on the Maturity Date, or if earlier, on
the date of termination of the WCMA Line of Credit, the WCMA Loan Balance; (b)
interest at the Interest Rate (or, if applicable, at the Default Rate) on the
outstanding WCMA Loan Balance, from and including the date on which the initial
WCMA Loan is made until the date of payment of all WCMA Loans in full; and (c)
on demand, all other sums payable on demand pursuant to this Loan Agreement,
including, but not limited to, the periodic Line Fee. Except as otherwise
expressly set forth herein, Customer hereby waives presentment, demand for
payment, protest and notice of protest, notice of dishonor, notice of
acceleration, notice of intent to accelerate and all other notices and
formalities in connection with this WCMA Promissory Note and this Loan
Agreement.

 

2.2 WCMA LOANS

 

(a) Activation Date. Provided that: (i) the Commitment Expiration Date shall not
then have occurred, and (ii) Customer shall have subscribed to the WCMA Program
and its subscription to the WCMA Program shall then be in effect, the Activation
Date shall occur on or promptly after the date, following the acceptance of this
Loan Agreement by MLBFS at its office in Chicago, Illinois, upon which each of
the General Funding Conditions shall have been met or satisfied to the
reasonable satisfaction of MLBFS. No activation by MLBFS of the WCMA Line of
Credit for a nominal amount shall be deemed evidence of the satisfaction of any
of the conditions herein set forth, or a waiver of any of the terms or
conditions hereof. Customer hereby authorizes MLBFS to pay out of and charge to
Customer’s WCMA Account on the Activation Date any and all amounts necessary to
fully pay off any bank or other financial institution having a lien upon any of
the Collateral other than a Permitted Lien.

 

(b) WCMA Loans. Subject to the terms and conditions hereof, during the period
from and after the Activation Date to the first to occur of the Maturity Date or
the date of termination of the WCMA Line of Credit pursuant to the terms hereof,
and in addition to WCMA Loans automatically made to pay accrued interest, as
hereafter provided: (i) MLBFS will make WCMA Loans to Customer in such amounts
as Customer may from time to time request in accordance with the terms hereof,
up to an aggregate outstanding amount not to exceed the lesser of (a) the
Maximum WCMA Line of Credit and (b) the Available Borrowing Base (to the extent
applicable pursuant to Section 2.3 hereof); and (ii) Customer may repay any WCMA
Loans in whole or in part at any time, and request a re-borrowing of amounts
repaid on a revolving basis. Customer may request such WCMA Loans by use of WCMA
Checks, FTS, Visa® charges, wire transfers, or such other means of access to the
WCMA Line of Credit as may be permitted under the WCMA Program or otherwise
permitted by MLBFS from time to time; it being understood that so long as the
WCMA Line of Credit shall be in effect, any charge or debit to the WCMA Account
which but for the WCMA Line of Credit would under the terms of the WCMA
Agreement result in an overdraft, shall be deemed a request by Customer for a
WCMA Loan.

 

(c) Conditions of WCMA Loans. Notwithstanding the foregoing, MLBFS shall not be
obligated to make any WCMA Loan, and may without notice refuse to honor any such
request by Customer, if at the time of receipt by MLBFS of Customer’s request:
(i) the making of such WCMA Loan would cause the Maximum WCMA Line of Credit or
the Available Borrowing Base (to the extent applicable pursuant to Section 2.3
hereof) to be exceeded; or (ii) the Maturity Date shall have occurred, or the
WCMA Line of Credit shall have otherwise been terminated in accordance with the
terms hereof; or (iii) Customer’s subscription to the WCMA Program shall have
been terminated; or (iv) an event shall have occurred and be continuing which
shall have caused any of the General Funding Conditions to not then be met or
satisfied to the reasonable satisfaction of MLBFS. The making by MLBFS of any
WCMA Loan at a time when any one or more of said conditions shall not have been
met shall not in any event be construed as a waiver of said condition or
conditions or of any Default, and shall not prevent MLBFS at any time thereafter
while any condition shall not have been met from refusing to honor any request
by Customer for a WCMA Loan.

 

5



--------------------------------------------------------------------------------

(d) Limitation of Liability. MLBFS shall not be responsible, and shall have no
liability to Customer or any other party, for any delay or failure of MLBFS to
honor any request of Customer for a WCMA Loan or any other act or omission of
MLBFS, MLPF&S or any of their affiliates due to or resulting from any system
failure, error or delay in posting or other clerical error, (provided that MLBFS
will use diligent efforts to correct any such error) loss of power, fire, Act of
God or other cause beyond the reasonable control of MLBFS, MLPF&S or any of
their affiliates unless directly arising out of the willful wrongful act or
gross negligence of MLBFS. In no event shall MLBFS be liable to Customer or any
other party for any incidental or consequential damages arising from any act or
omission by MLBFS, MLPF&S or any of their affiliates in connection with the WCMA
Line of Credit or this Loan Agreement.

 

(e) Interest. (i) An amount equal to accrued interest on the daily WCMA Loan
Balance shall be payable by Customer monthly on each Interest Due Date,
commencing with the first Interest Due Date after the Activation Date. Unless
otherwise hereafter directed in writing by MLBFS on or after the first to occur
of the Maturity Date or the date of termination of the WCMA Line of Credit
pursuant to the terms hereof, such interest will be automatically charged to the
WCMA Account on the applicable Interest Due Date, and, to the extent not paid
with free credit balances or the proceeds of sales of any Money Accounts then in
the WCMA Account, as hereafter provided, paid by a WCMA Loan and added to the
WCMA Loan Balance. All interest shall be computed for the actual number of days
elapsed on the basis of a year consisting of 360 days.

 

(ii) Upon the occurrence and during the continuance of any Event of Default, but
without limiting the rights and remedies otherwise available to MLBFS hereunder
or waiving such Default, the interest payable by Customer hereunder shall at the
option of MLBFS accrue and be payable at the Default Rate. The Default Rate,
once implemented, shall continue to apply to the Obligations under this Loan
Agreement and be payable by Customer until the date MLBFS gives written notice
that such Default has been cured to the reasonable satisfaction of MLBFS.

 

(iii) Notwithstanding any provision to the contrary in any of the Loan
Documents, no provision of any of the Loan Documents shall require the payment
or permit the collection of Excess Interest. If any Excess Interest is provided
for, or is adjudicated as being provided for, in any of the Loan Documents,
then: (A) Customer shall not be obligated to pay any Excess Interest; and (B)
any Excess Interest that MLBFS may have received hereunder or under any of the
Loan Documents shall, at the option of MLBFS, be either applied as a credit
against the then unpaid WCMA Loan Balance or refunded to the payor thereof.

 

(f) Payments. All payments required or permitted to be made pursuant to this
Loan Agreement shall be made in lawful money of the United States. Unless
otherwise directed by MLBFS, payments on account of the WCMA Loan Balance may be
made by the delivery of checks (other than WCMA Checks), or by means of FTS or
wire transfer of funds (other than funds from the WCMA Line of Credit) to MLPF&S
for credit to Customer’s WCMA Account. Notwithstanding anything in the WCMA
Agreement to the contrary, Customer hereby irrevocably authorizes and directs
MLPF&S to apply available free credit balances in the WCMA Account to the
repayment of the WCMA Loan Balance prior to application for any other purpose.
Payments to MLBFS from funds in the WCMA Account shall be deemed to be made by
Customer upon the same basis and schedule as funds are made available for
investment in the Money Accounts in accordance with the terms of the WCMA
Agreement. All funds received by MLBFS from MLPF&S pursuant to the aforesaid
authorization shall be applied by MLBFS to repayment of the WCMA Loan Balance.
The acceptance by or on behalf of MLBFS of a check or other payment for a lesser
amount than shall be due from Customer, regardless of any endorsement or
statement thereon or transmitted therewith, shall not be deemed an accord and
satisfaction or anything other than a payment on account, and MLBFS or anyone
acting on behalf of MLBFS may accept such check or other payment without
prejudice to the rights of MLBFS to recover the balance actually due or to
pursue any other remedy under this Loan Agreement or applicable law for such
balance. All checks accepted by or on behalf of MLBFS in connection with the
WCMA Line of Credit are subject to final collection.

 

(g) Irrevocable Instructions to MLPF&S. In order to minimize the WCMA Loan
Balance, Customer hereby irrevocably authorizes and directs MLPF&S, effective on
the Activation Date and continuing thereafter so long as this Loan Agreement
shall be in effect: (i) to immediately and prior to application for any other
purpose pay to MLBFS to the extent of any WCMA Loan Balance or other amounts
payable by Customer hereunder all available free credit balances from time to
time in the WCMA Account; and (ii) if such available free credit balances are
insufficient to pay the WCMA Loan Balance and such other amounts, and there are
in the WCMA Account at any time any investments in Money Accounts (other than
any investments constituting any Minimum Money Accounts Balance under the WCMA
Directed Reserve Program), to immediately liquidate such investments and pay to
MLBFS to the extent of any WCMA Loan Balance and such other amounts the
available proceeds from the liquidation of any such Money Accounts.

 

(h) Late Charge. Any payment or deposit required to be made by Customer pursuant
to the Loan Documents not paid or made within ten (10) days of the applicable
due date shall be subject to a late charge in an amount equal to the lesser of:
(a) 5% of the overdue amount, or (b) the maximum amount permitted by applicable
law. Such late charge shall be payable on demand, or, without demand, may in the
sole discretion of MLBFS be paid by a subsequent WCMA Loan and added to the WCMA
Loan Balance in the same manner as provided herein for accrued interest with
respect to the WCMA Line of Credit.

 

(i) Statements. MLPF&S will include in each monthly statement it issues under
the WCMA Program information with respect to WCMA Loans and the WCMA Loan
Balance. Any questions that Customer may have with respect to such information
should be directed to MLBFS; and any questions with respect to any other matter
in such statements or about or affecting the WCMA Program should be directed to
MLPF&S.

 

(j) Use of WCMA Loan Proceeds. The proceeds of each WCMA Loan initiated by
Customer shall be used by Customer solely for working capital in the ordinary
course of its business, general corporate purposes, including permitted
acquisitions allowed pursuant to the terms hereof, and closing fees and expenses
incurred herewith or, with the prior written consent of MLBFS, for other lawful
business purposes of Customer not prohibited hereby. Customer agrees that under
no circumstances will the proceeds of any WCMA Loan be used: (i) for personal,
family or household purposes of any person whatsoever, or (ii) to purchase,
carry or trade in securities, or repay debt incurred to purchase, carry or trade
in securities, whether in or in connection with the WCMA Account, another
account of Customer with MLPF&S or an account of Customer at any other broker or
dealer in securities, or (iii) unless otherwise consented to in writing by
MLBFS, to pay any amount to Merrill Lynch and Co., Inc. or any of its
subsidiaries, other than Merrill Lynch Bank USA, Merrill Lynch Bank & Trust Co.
or any subsidiary of either of them (including MLBFS and Merrill Lynch Credit
Corporation).

 

6



--------------------------------------------------------------------------------

(k) Renewal at Option of MLBFS; Right of Customer to Terminate. MLBFS may at any
time, in its sole discretion and at its sole option, renew the WCMA Line of
Credit for one or more Renewal Years or extend the Maturity Date; it being
understood, however, that no such renewal or extension shall be effective unless
set forth in a writing executed by a duly authorized representative of MLBFS and
delivered to Customer. Unless any such renewal or extension is accompanied by a
proposed change in the terms of the WCMA Line of Credit (other than the
extension of the Maturity Date), no Customer approval shall be required.
Customer shall, however, have the right to terminate the WCMA Line of Credit at
any time upon written notice to MLBFS. Concurrently with any such termination,
Customer shall pay to MLBFS the entire WCMA Loan Balance and all other
Obligations under the Loan Agreement.

 

(l) Line Fees. (i) In consideration of the extension of the WCMA Line of Credit
by MLBFS to Customer during the period from the Activation Date to the Initial
Maturity Date, Customer has paid or shall pay the Line Fee to MLBFS (provided
that the Line Fee (i) for the period from the Activation Date to June 30, 2005
shall be due and payable on the Activation Date and (ii) the Line Fee for the
period from June 30, 2005 to the Initial Maturity Date shall be due and payable
on June 30, 2005). If the Line Fee has not heretofore been paid by Customer,
Customer hereby authorizes MLBFS, at its option, to either cause the Line Fee to
be paid on the Activation Date with a WCMA Loan, or invoice Customer for such
Line Fee (in which event Customer shall pay said fee within 5 Business Days
after receipt of such invoice). No delay in the Activation Date, howsoever
caused, shall entitle Customer to any rebate or reduction in the Line Fee or to
any extension of the Initial Maturity Date.

 

(ii) Customer shall pay to MLBFS an additional Line Fee for each Renewal Year,
or an extension fee for any extension of the Maturity Date (each extension fee
shall be equal to the pro rata amount of the Line Fee corresponding to the
length of the extension period). In connection therewith, Customer hereby
authorizes MLBFS, at its option, to either cause each such fee to be paid with a
WCMA Loan on or at any time after the first Business Day of such Renewal Year or
extension period, as applicable, or invoiced to Customer at such time (in which
event Customer shall pay such Line Fee within 5 Business Days after receipt of
such invoice). Each Line Fee and extension fee shall be deemed fully earned by
MLBFS on the date payable by Customer, and no termination of the WCMA Line of
Credit, howsoever caused, shall entitle Customer to any rebate or refund of any
portion of such fee; provided, however, that if Customer shall terminate the
WCMA Line of Credit not later than 10 Business Days after the receipt by
Customer of notice from MLBFS of a renewal of the WCMA Line of Credit, Customer
shall be entitled to a refund of any Line Fee charged by MLBFS for the ensuing
Renewal Year.

 

2.3 APPLICABILITY OF BORROWING BASE. If and only if, at any time during which
any Obligations under the Loan Agreement are outstanding, the ratio of Funded
Debt to EBITDA is greater than or equal to 1.50, then the availability of credit
under this Agreement shall be subject to the amount of the Available Borrowing
Base, and, in such case in no event shall the sum of (without duplication) the
WCMA Loan Balance exceed the Available Borrowing Base. At all times during which
the Available Borrowing Base is applicable to the WCMA Line of Credit pursuant
to this Section 2.3, Customer shall furnish to MLBFS a Borrowing Base
Certificate (duly completed and executed by Customer) within 15 days after the
end of each fiscal month, together with accounts receivable aging reports,
inventory reports and such other supporting documentation as MLBFS may
reasonably request.

 

Article III. GENERAL PROVISIONS

 

3.1 REPRESENTATIONS AND WARRANTIES

 

Customer represents and warrants to MLBFS that:

 

(a) Organization and Existence. Customer is a corporation, duly organized and
validly existing in good standing under the laws of the State of Florida and is
qualified to do business and in good standing in each other state where the
nature of its business or the property owned by it make such qualification
necessary, except where the failure to be so qualified would not result in a
Material Adverse Effect.

 

(b) Execution, Delivery and Performance. Each Credit Party has the requisite
power and authority to enter into and perform the Loan Documents. To the
knowledge of the Customer, the Customer holds all necessary permits, licenses,
certificates of occupancy and other governmental authorizations and approvals
required in order to own and operate the Customer’s business, except where the
failure to hold such permits, license, certificates of occupancy or other
governmental authorization and approval would not result in a Material Adverse
Effect. The execution, delivery and performance by Customer of this Loan
Agreement and by each of the other Credit Parties of such of the other Loan
Documents to which it is a party: (i) have been duly authorized by all requisite
action, (ii) to the knowledge of the Customer do not and will not violate or
conflict with any law, order or other governmental requirement binding on or
affecting any Credit Party, or any of the agreements, instruments or documents
which formed or govern any of the Credit Parties, except for such violations or
conflicts which would not result in a Material Adverse Effect, and (iii) do not
and will not breach or violate any of the provisions of, and will not result in
a default by any of the Credit Parties under, any other material agreement,
instrument or document to which it is a party or is subject, except for such
violations or defaults which would not result in a Material Adverse Effect.

 

(c) Notices and Approvals. Except as may have been given or obtained, no notice
to or consent or approval of any governmental body or authority or other third
party whatsoever (including, without limitation, any other creditor) is required
in connection with the execution, delivery or performance by any Credit Party of
such of this Loan Agreement and the Loan Documents to which it is a party.

 

(d) Enforceability. The Loan Documents to which any Credit Party is a party are
the respective legal, valid and binding obligations of such Credit Party,
enforceable against it or them, as the case may be, in accordance with their
respective terms, except as enforceability may be limited by bankruptcy and
other similar laws affecting the rights of creditors generally or by general
principles of equity.

 

(e) Collateral. Except for priorities afforded to any Permitted Liens: (i)
Customer has good title to the Collateral, (ii) none of the Collateral is
subject to any lien, encumbrance or security interest, and (iii) upon the filing
of all Uniform Commercial Code financing statements authenticated or otherwise
authorized by Customer with respect to the Collateral in the appropriate
jurisdiction(s) and/or the completion of any other action required by applicable
law to perfect its liens and security interests, MLBFS will have valid and
perfected first liens and security interests upon all of the Collateral.

 

7



--------------------------------------------------------------------------------

(f) Financial Statements. Except as expressly set forth in Customer’s financial
statements, all financial statements of Customer furnished to MLBFS have been
prepared in conformity with generally accepted accounting principles,
consistently applied, are true and correct in all material respects, and fairly
present the financial condition of it as at such dates and the results of its
operations for the periods then ended (subject, in the case of interim unaudited
financial statements, to normal year-end adjustments); and since the most recent
date covered by such financial statements, there has been no material adverse
change in any such financial condition or operation.

 

(g) Litigation; Compliance With All Laws. No litigation, arbitration,
administrative or governmental proceedings are pending or, to the knowledge of
Customer, threatened against any Credit Party, which could reasonably be
expected to materially and adversely affect (i) such Credit Party’s interest in
the Collateral or the liens and security interests of MLBFS hereunder or under
any of the Loan Documents, or (ii) the financial condition of any Credit Party
or its continued operations. To the knowledge of Customer, each Credit Party is
in compliance in all-material respects with all laws, regulations, requirements
and approvals applicable to such Credit Party, except where the failure to be in
full compliance would not result in a Material Adverse Effect.

 

(h) Tax Returns. All federal, state and local tax returns, reports and
statements required to be filed by any Credit Party have been filed with the
appropriate governmental agencies and all taxes due and payable by any Credit
Party have been timely paid (except to the extent that any such failure to file
or pay will not materially and adversely affect (i) either the liens and
security interests of MLBFS hereunder or under any of the Loan Documents, (ii)
the financial condition of any Credit Party, or (iii) its continued operations)
and except for those taxes (and related tax returns) that are being contested in
good faith and by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Credit Party).

 

(i) Collateral Location. All of the tangible Collateral is located at a Location
of Tangible Collateral.

 

(j) No Default. No “Default” or “Event of Default” (each as defined in this Loan
Agreement or any of the other Loan Documents) has occurred and is continuing.

 

(k) No Outside Broker. Except for employees of MLBFS, MLPF&S or one of their
affiliates, Customer has not in connection with the transactions contemplated
hereby directly or indirectly engaged or dealt with, and was not introduced or
referred to MLBFS by, any broker or other loan arranger.

 

Each of the foregoing representations and warranties: (i) has been and will be
relied upon as an inducement to MLBFS to provide the WCMA Line of Credit, and
(ii) is continuing and shall be deemed remade by Customer concurrently with each
request for a WCMA Loan.

 

3.2 FINANCIAL AND OTHER INFORMATION

 

(a) Customer shall furnish or cause to be furnished to MLBFS during the term of
this Loan Agreement all of the following:

 

(i) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Customer, a copy of the annual audited financial statements of Customer,
including in reasonable detail, a balance sheet and statement of retained
earnings as at the close of such fiscal year and statements of profit and loss
and cash flow for such fiscal year.

 

(ii) Interim Financial Statements. Within 45 days after the close of each fiscal
quarter of Customer, except the fourth fiscal quarter of the Customer’s fiscal
year, a copy of the management-prepared, consolidated interim financial
statements of Customer for such fiscal quarter (including in reasonable detail
both a balance sheet as of the close of such fiscal period, and statement of
profit and loss and cash flow for the applicable fiscal period).

 

(iii) Certificate of Compliance. Contemporaneous with the delivery of annual and
interim financial statements pursuant to Sections 3.2(a)(i) and (ii) above, a
Certificate of Compliance, duly executed by an authorized officer of Customer,
in the form of EXHIBIT B attached hereto, or such other form as reasonably
required by MLBFS from time to time.

 

(iv) SEC Reports. Unless such reports are publicly available online via the
Securities and Exchange Commission’s (“SEC”) EDGAR system, Customer shall
furnish or cause to be furnished to MLBFS not later than 10 days after the date
of filing with the SEC, a copy of each 10-K, 10-Q and 8-K required to be filed
with the SEC during the term hereof by Customer.

 

(v) Borrowing Base Certificate. As and when required pursuant to Section 2.3
hereof, a Borrowing Base Certificate together with the supporting documentation
required pursuant to said Section 2.3.

 

(vi) Accounts Receivable Aging and Inventory Reports. Contemporaneous with the
delivery of the Borrowing Base Certificate, an accounts receivable aging and
inventory report.

 

(vii) Financial Forecast. Within 60 days after the close of each fiscal year of
Customer, a copy of a management-prepared financial forecast of operations,
balance sheet, statement of profit and loss, and budget of expenditures for a
period of not less than the then current fiscal year.

 

(viii) Other Information. Such other information as MLBFS may from time to time
reasonably request relating to Customer or the Collateral.

 

(b) General Agreements With Respect to Financial Information. Customer agrees
that except as otherwise specified herein or otherwise agreed to in writing by
MLBFS: (i) all annual financial statements required to be furnished by Customer
to MLBFS hereunder will be prepared by either the current independent
accountants for Customer or, if Customer elects to no longer have such
independent accountants prepare the financial statements, other independent
accountants reasonably acceptable to MLBFS, and (ii) all other financial
information required to be furnished by Customer to MLBFS hereunder will be
certified as correct in all material respects by the party who has prepared such
information, and, in the case of internally prepared information with respect to
Customer, certified as correct by its chief financial officer.

 

8



--------------------------------------------------------------------------------

3.3 OTHER COVENANTS

 

Customer further covenants and agrees during the term of this Loan Agreement
that:

 

(a) Financial Records; Inspection. Each Credit Party (other than any Individual
Guarantor) will: (i) maintain at its principal place of business complete and
accurate books and records, and maintain all of its financial records in a
manner consistent with GAAP, or prepared on such other basis as may be
reasonably approved in writing by MLBFS; and (ii) permit MLBFS or its duly
authorized representatives, upon reasonable notice and at reasonable times (and,
in any event, during regular business hours), to inspect its properties (both
real and personal), operations, books and records.

 

(b) Taxes. Each Credit Party will pay when due all of its respective taxes,
assessments and other governmental charges, howsoever designated, and all other
liabilities and obligations, except for taxes being contested in food faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on Customer’s books and except to the extent that any
such failure to file or pay will not materially and adversely affect either the
liens and security interests of MLBFS hereunder or under any of the Loan
Documents, the financial condition of any Credit Party or its continued
operations.

 

(c) Compliance With Laws and Agreements. No Credit Party will violate (i) any
law, regulation or other governmental requirement, any judgment or order of any
court or governmental agency or authority; (ii) any agreement, instrument or
document which is material to its operations or to the operation or use of any
Collateral, in each case as contemplated by the Loan Documents; or (iii) any
material agreement, instrument or document to which it is a party or by which it
is bound, if any such violation will materially and adversely affect either the
liens and security interests of MLBFS hereunder or under any of the Loan
Documents, or the financial condition or the continued operations of Customer.

 

(d) No Use of Merrill Lynch Name. No Credit Party will directly or indirectly
publish, disclose or otherwise use in any advertising or promotional material,
or press release or interview, the name, logo or any trademark of MLBFS, MLPF&S,
Merrill Lynch and Co., Incorporated or any of their affiliates, except as
otherwise required by applicable law.

 

(e) Notification By Customer. Customer shall provide MLBFS with written
notification of any of the following events promptly after receipt by Customer
of any notice or knowledge thereof: (i) any Default; (ii) any material adverse
change in the business, financial condition or operations of any Credit Party;
(iii) any information which indicates that any financial statements of any
Credit Party fail in any material respect to present fairly the financial
condition and results of operations purported to be presented in such
statements; (iv) any threatened or pending litigation involving any Credit Party
which would reasonably be expected to have a Material Adverse Effect; (v) any
casualty loss, attachment, lien, judicial process, encumbrance or claim
affecting or involving $100,000 or more of any Collateral; and (vi) any change
in Customer’s outside accountants. Each notification by Customer pursuant hereto
shall specify the event or information causing such notification, and, to the
extent applicable, shall specify the steps being taken to rectify or remedy such
event or information.

 

(f) Entity Organization. Each Credit Party which is an entity will (i) remain
(A) validly existing and in good standing in the state of its organization and
(B) qualified to do business and in good standing in each other state where the
nature of its business or the property owned by it make such qualification
necessary, except where the failure to be so qualified would not result in a
Material Adverse Effect, and (ii) maintain all governmental permits, licenses
and authorizations, except where the failure to so maintain such permits,
licenses and authorizations would not result in a Material Adverse Effect.
Customer shall give MLBFS not less than 30 days prior written notice of any
change in name (including any fictitious name) or chief executive office, place
of business, or as applicable, the principal residence of any Credit Party.

 

(g) Change in Business. Except upon the prior written consent of MLBFS, Customer
will not cause or permit any Credit Party to (i) engage in any material business
substantially different from its business in effect as of the date of
application by Customer for credit from MLBFS (or any other business reasonably
related thereto or the reasonable extensions thereof), or cease operating any
such material business or (ii) create any new subsidiaries unless prior to or
contemporaneous with such creation, Customer causes such new subsidiary to
execute and deliver a guaranty in a form satisfactory to MLBFS, in its sole and
absolute discretion, together with any other documents or other forms of
assurances that MLBFS may reasonably request.

 

(h) Acquisition Of Assets Or Stock Of Any Other Entity. Customer shall not,
without the prior written consent of MLBFS, directly or indirectly acquire
substantially all of the assets or at least a majority of the stock of any other
entity. Notwithstanding the foregoing, provided no Default exists or would
result from such an acquisition, MLBFS’ consent shall not be required for the
acquisition by Customer of assets of any other entity for the amount that is
less than $1,500,000.00 in any single transaction or $6,000,000.00 for all
transactions on an aggregate combined basis during any fiscal year by Customer.

 

(i) No Loans Or Guaranties. Customer shall not, itself, and Customer shall not
cause any Corporate Guarantor to, without the prior written consent of MLBFS,
directly or indirectly lend any moneys to, or guaranty the debt of, any Person
or entity in excess of $250,000.00 during any fiscal year, other than
contractual commitments pursuant to the Securities Purchase Agreement and
extension of loans or guaranties of debt of wholly-owned subsidiaries of
Customer, provided that such wholly-owned subsidiary first becomes a Guarantor
of all of the Obligations.

 

(j) No Change In Management. Customer shall maintain experienced and competent
professional senior management that are actively engaged in the Customer’s
business, including Dr. William Petty, MD, or such otherwise qualified successor
as approved by MLBFS.

 

(k) Funded Debt To EBITDA Ratio. Customer shall at all times maintain a ratio of
Funded Debt to EBITDA of not greater than 2.00 determined no less frequently
than quarterly on a trailing twelve month basis.

 

9



--------------------------------------------------------------------------------

(l) Fixed Charge Coverage Ratio. Customer shall at all times maintain a Fixed
Charge Coverage Ratio of no less than 1.30 determined no less frequently than
quarterly on a trailing twelve month basis.

 

(m) Limitation on Indebtedness. Except upon the prior written consent of MLBFS,
Customer shall not contract, create, incur, assume or permit to exist any
Indebtedness in excess of $1,000,000 at any time outstanding, except: (a)
Indebtedness arising or existing under this Loan Agreement, the MLBFS Line of
Credit, and other Loan Documents or any other Obligation from time to time owing
to MLBFS; (b) Indebtedness of Customer existing as of the Closing Date specified
in SCHEDULE 3.3(i) hereto and renewals, refinancings or extensions thereof in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension; and (c) Indebtedness of Customer incurred
after the Closing Date consisting of Capital Leases or Indebtedness incurred to
provide all or a portion of the purchase price or cost of construction of an
asset provided that (i) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset; (ii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing; and (iii) the aggregate
amount of all such Indebtedness shall not exceed $250,000 at any time
outstanding.

 

(n) Limitation on Liens. Except upon the prior written consent of MLBFS,
Customer will not, nor will it permit any Credit Party to, contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, except for Permitted Liens.

 

(o) Corporate Guarantors. Customer shall cause any hereafter created parent
holding company parent or wholly owned domestic subsidiaries to guarantee
Customer’s obligations hereunder and execute a guaranty agreement and other
documents in form and substance reasonably acceptable to MLBFS.

 

(p) Notice of Altiva Share Purchase. Customer shall furnish to MLBFS thirty (30)
days prior written notice of Customer’s exercise of the Buyout Option pursuant
to rights granted under the Securities Purchase Agreement.

 

(q) Limitation on Further Negative Pledges. Customer shall not, nor shall it
permit any Credit Party to, enter into, assume or become subject to any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation, except (a) pursuant to this Loan Agreement and the other
Loan Documents, (b) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 3.3(m), provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith and the proceeds thereof; and (c) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien.

 

3.4 COLLATERAL

 

(a) Pledge of Collateral. To secure payment and performance of the Obligations,
Customer hereby pledges, assigns, transfers and sets over to MLBFS, and grants
to MLBFS first liens and security interests in and upon all of the Collateral,
subject only to priorities afforded to Permitted Liens.

 

(b) Liens. Except upon the prior written consent of MLBFS, Customer shall not
create or permit to exist any lien, encumbrance or security interest upon or
with respect to any Collateral now owned or hereafter acquired other than
Permitted Liens.

 

(c) Performance of Obligations. Customer shall perform all of its obligations
owing on account of or with respect to the Collateral; it being understood that
nothing herein, and no action or inaction by MLBFS, under this Loan Agreement or
otherwise, shall be deemed an assumption by MLBFS of any of Customer’s said
obligations.

 

(d) Sales and Collections. Customer shall not sell, transfer or otherwise
dispose of any Collateral, except that so long as no Event of Default shall have
occurred and be continuing, Customer may in the ordinary course of its business:
(i) sell any Inventory normally held by Customer for sale, (ii) use or consume
any materials and supplies normally held by Customer for use or consumption,
(iii) collect all of its Accounts; and (iv) sell, exchange or otherwise dispose
of portions of its equipment which are obsolete, worn-out or unsuitable for
continued use by Customer. In the event Customer engages in any sale or other
disposition of the Collateral that is permitted hereunder, MLBFS shall duly
execute and/or deliver (or cause to be duly executed and/or delivered) to
Customer any instrument, document, order, financing statement, assignment,
waiver, consent or other writing and shall perform or cause to be performed such
acts which may be reasonably necessary to release MLBFS’s security interest in
and facilitate the sale or other disposition of the Collateral being sold or
otherwise disposed of.

 

(e) Account Schedules. Upon the request of MLBFS, which may be made from time to
time, Customer shall deliver to MLBFS, in addition to the other information
required hereunder, a schedule identifying, for each Account and all Chattel
Paper subject to MLBFS’ security interests hereunder, each account debtor by
name and address and amount, invoice or contract number and date of each invoice
or contract. Customer shall furnish to MLBFS such additional information with
respect to the Collateral, and amounts received by Customer as proceeds of any
of the Collateral, as MLBFS may from time to time reasonably request.

 

(f) Alterations and Maintenance. Except upon the prior written consent of MLBFS,
Customer shall not make or permit any material alterations to any tangible
Collateral that is material to the operations or financial condition of Customer
which might materially reduce or impair its market value or utility. Customer
shall at all times (i) keep the material tangible Collateral in good condition
and repair, reasonable wear and tear excepted, (ii) protect the material
Collateral against loss, damage or destruction and (iii) pay or cause to be paid
all obligations arising from the repair and maintenance of such Collateral, as
well as all obligations with respect to any Location of Tangible Collateral
(e.g., all obligations under any lease, mortgage or bailment agreement), except
for any such obligations being contested by Customer in good faith by
appropriate proceedings.

 

10



--------------------------------------------------------------------------------

(g) Location. Except for movements required in the ordinary course of Customer’s
business, Customer shall give MLBFS 30 days’ prior written notice of the placing
at or movement of any tangible Collateral to any location other than a Location
of Tangible Collateral. Except for movements required in the ordinary course of
Customer’s business, in no event shall Customer cause or permit any material
tangible Collateral to be removed from the United States without the express
prior written consent of MLBFS. Customer will keep its books and records at its
principal office address specified in the first paragraph of this Loan
Agreement. Customer will not change the address where books and records are
kept, or change its name or taxpayer identification number. Customer will place
a legend acceptable to MLBFS on all Chattel Paper that is Collateral in the
possession or control of Customer from time to time indicating that MLBFS has a
security interest therein.

 

(h) Insurance. Customer shall maintain such insurance as may be required by law
or is customarily maintained by companies in a similar business or otherwise
reasonably required by MLBFS. All such insurance policies shall provide that
losses will be payable to MLBFS as its interests may appear pursuant to a
lender’s or mortgagee’s long form loss payable endorsement or as an additional
party insured and shall provide that MLBFS will receive not less than 10 days
prior written notice of any cancellation, and shall otherwise be in form and
amount and with an insurer or insurers reasonably acceptable to MLBFS. Customer
shall furnish MLBFS with a copy or certificate of each such policy or policies
and, prior to any expiration or cancellation, each renewal or replacement
thereof.

 

(i) Event of Loss. Customer shall at its expense promptly repair all repairable
damage to any tangible Collateral that is material to the operations or
financial condition of Customer. In the event that there is an Event of Loss and
the affected Collateral had a value prior to such Event of Loss of $100,000.00
or more, then, on or before the first to occur of (i) 90 days after the
occurrence of such Event of Loss, or (ii) 10 Business Days after the date on
which either Customer or MLBFS shall receive any proceeds of insurance on
account of such Event of Loss, or any underwriter of insurance on such
Collateral shall advise either Customer or MLBFS that it disclaims liability in
respect of such Event of Loss, Customer shall, at Customer’s option, either
replace the Collateral subject to such Event of Loss with comparable Collateral
free of all liens other than Permitted Liens (in which event Customer shall be
entitled to utilize the proceeds of insurance on account of such Event of Loss
for such purpose, and may retain any excess proceeds of such insurance), or
prepay the Obligations by an amount equal to the actual cash value of such
Collateral as determined by either the insurance company’s payment (plus any
applicable deductible) or, in absence of insurance company payment, as
reasonably determined by MLBFS; it being further understood that any such
prepayment shall not cause a permanent reduction in the Maximum WCMA Line of
Credit and such Maximum WCMA Line of Credit shall remain fully available for
Customer to make draws to the extent provided hereunder. Notwithstanding the
foregoing, if at the time of occurrence of such Event of Loss or any time
thereafter prior to replacement or line reduction, as aforesaid, an Event of
Default shall have occurred and be continuing hereunder, then MLBFS may at its
sole option, exercisable at any time while such Event of Default shall be
continuing, require Customer to either replace such Collateral or prepay the
Obligations under the Loan Agreement and reduce the Maximum WCMA Line of Credit,
as aforesaid.

 

(j) Notice of Certain Events. Customer shall give MLBFS immediate notice of any
attachment, lien, judicial process, or encumbrance affecting or involving
$100,000.00 or more of the Collateral.

 

(k) Indemnification. Customer shall indemnify, defend and save MLBFS harmless
from and against any and all claims, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of any
nature whatsoever which may be asserted against or incurred by MLBFS arising out
of or in any manner occasioned by (i) the ownership, collection, possession, use
or operation of any Collateral, or (ii) any failure by Customer to perform any
of its obligations hereunder; excluding, however, from said indemnity any such
claims, liabilities, etc. arising out of the willful wrongful act or gross
negligence of MLBFS. This indemnity shall survive the expiration or termination
of this Loan Agreement as to all matters arising or accruing prior to such
expiration or termination.

 

(l) 3.5 EVENTS OF DEFAULT

 

The occurrence of any of the following events shall constitute an “Event of
Default” under this Loan Agreement:

 

(a) Exceeding the Maximum WCMA Line of Credit. If the WCMA Loan Balance shall at
any time exceed the Maximum WCMA Line of Credit or the Available Borrowing Base
(to the extent applicable pursuant to Section 2.3, and Customer shall fail to
deposit sufficient funds into the WCMA Account to reduce the WCMA Loan Balance
below the Maximum WCMA Line of Credit within five (5) Business Days after such
due date.

 

(b) Other Failure to Pay. Customer shall fail to pay to MLBFS or deposit into
the WCMA Account when due any other amount owing or required to be paid or
deposited by Customer under this Loan Agreement or any of the Loan Documents, or
shall fail to pay when due any other Obligations, and any such failure shall
continue for more than five (5) Business Days after written notice thereof shall
have been given by MLBFS to Customer.

 

(c) Failure to Perform. Any Credit Party shall default in the performance or
observance of any covenant or agreement on its part to be performed or observed
under any of the Loan Documents (not constituting an Event of Default under any
other clause of this Section), and such Credit Party has (i) failed to cure such
default within thirty (30) Business Days (A) after written notice thereof shall
have been given by MLBFS to Customer, or (B) from Customer’s receipt of any
notice or knowledge of such default from any other source or, (ii) if the
default is of a nature that can not be cured within said period of thirty (30)
days, failed to cure such default within a reasonable additional period not to
exceed sixty (60) days after the expiration of such thirty (30) day period.

 

(d) Breach of Warranty. Any representation or warranty made by any Credit Party
contained in this Loan Agreement or any of the Loan Documents shall at any time
prove to have been incorrect in any material respect when made.

 

(e) Default Under Other ML Agreement. A default or event of default by any
Credit Party shall occur under the terms of any other agreement, instrument or
document with or intended for the benefit of MLBFS, MLPF&S or any of their
affiliates, including, without limitation, the Guaranty, and any required notice
shall have been given and required passage of time shall have elapsed, or the
WCMA Agreement shall be terminated for any reason.

 

(f) Bankruptcy Event. Any Bankruptcy Event shall occur.

 

11



--------------------------------------------------------------------------------

(g) Material Adverse Effect. The occurrence of any event or circumstance that is
reasonably likely to result in a Material Adverse Effect.

 

(h) Default Under Other Agreements. Any event shall occur that results in a
default or event of default by any Credit Party under any agreement with any
party involving obligations in excess of $250,000.

 

(i) Collateral Impairment. The uninsured loss, theft or destruction of any
Collateral that is material to the operations or financial condition of the
Customer or any levy, attachment, seizure or confiscation of the Collateral
which is not released within thirty (30) Business Days.

 

(j) Contested Obligation. (i) Any of the Loan Documents shall for any reason
cease to be, or are asserted by any Credit Party not to be a legal, valid and
binding obligation of any Credit Party, enforceable in accordance with its
respective terms; or (ii) the validity, perfection or priority of MLBFS’ first
lien and security interest on any of the Collateral is contested by any Person
except for those contests that pertain to Permitted Liens; or (iii) any Credit
Party shall or shall attempt to repudiate, revoke, contest or dispute, in whole
or in part, such Credit Party’s obligations under any Loan Document.

 

(k) Judgments. A judgment shall be entered against any Credit Party in excess of
$250,000 and the judgment is not paid in full and discharged, or stayed and
bonded to the reasonable satisfaction of MLBFS.

 

(l) Change in Control/Change in Management. (i) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules
thereunder) (other than for R. William Petty, M.D., Betty Petty, any beneficiary
thereof pursuant to will or the laws of intestacy, or Prima Investments, Limited
Partnership (“Prima”) so long as Prima remains directly or indirectly controlled
by R. William Petty, M.D. and Betty Petty) of shares representing more than 33%
of the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Customer; or (ii) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of Customer by persons that
are not continuing directors of Customer (unless such person were nominated by
at least a majority of such continuing directors).

 

(m) Withdrawal, Death, etc. The incapacity, death, withdrawal, dissolution, or
the filing for dissolution of: any Credit Party.

 

(n) FDA Certification. The loss, suspension or the imposition of any material
restriction on Customer’s certification by the Food and Drug Administration as a
“Registered Device Manufacturer.”

 

(o) Noncompliance with Regulations. The Customer is not in compliance with any
material laws, regulations or rules applicable to it which such noncompliance
will result in a Material Adverse Effect.

 

(p) Inadequate Insurance. The failure by Customer to maintain product liability
insurance in an aggregate amount of not less than $20,000,000 (with a maximum
self-insured retention of $5,000,000 per occurrence and $5,000,000 in the
aggregate).

 

3.6 REMEDIES

 

(a) Remedies Upon Default. Upon the occurrence and during the continuance of any
Event of Default, MLBFS may at its sole option do any one or more or all of the
following, at such time and in such order as MLBFS may in its sole discretion
choose:

 

(i) Termination. MLBFS may without notice terminate the WCMA Line of Credit and
all obligations to extend any credit to or for the benefit of Customer (it being
understood, however, that upon the occurrence of any Bankruptcy Event all such
obligations shall automatically terminate without any action on the part of
MLBFS).

 

(ii) Acceleration. MLBFS may declare the principal of and interest on the WCMA
Loan Balance, and all other Obligations to be forthwith due and payable,
whereupon all such amounts shall be immediately due and payable, without
presentment, demand for payment, protest and notice of protest, notice of
dishonor, notice of acceleration, notice of intent to accelerate or other notice
or formality of any kind, all of which are hereby expressly waived; provided,
however, that upon the occurrence of any Bankruptcy Event all such principal,
interest and other Obligations shall automatically become due and payable
without any action on the part of MLBFS.

 

(iii) Exercise Other Rights. MLBFS may exercise any or all of the remedies of a
secured party under applicable law and in equity, including, but not limited to,
the UCC, and any or all of its other rights and remedies under the Loan
Documents.

 

(iv) Possession. MLBFS may require Customer to make the Collateral and the
records pertaining to the Collateral available to MLBFS at a place designated by
MLBFS which is reasonably convenient to Customer, or may take possession of the
Collateral and the records pertaining to the Collateral without the use of any
judicial process and without any prior notice to Customer.

 

(v) Sale. MLBFS may sell any or all of the Collateral at public or private sale
upon such terms and conditions as MLBFS may reasonably deem proper, whether for
cash, on credit, or for future delivery, in bulk or in lots. MLBFS may purchase
any Collateral at any such sale free of Customer’s right of redemption, if any,
which Customer expressly waives to the extent not prohibited by applicable law.
The net proceeds of any such public or private sale and all other amounts
actually collected or received by MLBFS pursuant hereto, after deducting all
costs and expenses incurred at any time in the collection of the Obligations and
in the protection, collection and sale of the Collateral, will be applied to the
payment of the Obligations under the Loan Agreement, with any remaining proceeds
paid to Customer or whoever else may be entitled thereto, and with Customer and
each Guarantor remaining jointly and severally liable for any amount remaining
unpaid after such application.

 

12



--------------------------------------------------------------------------------

(vi) Delivery of Cash, Checks, Etc. MLBFS may require Customer to forthwith upon
receipt, transmit and deliver to MLBFS in the form received, all cash, checks,
drafts and other instruments for the payment of money (properly endorsed, where
required, so that such items may be collected by MLBFS) which may be received by
Customer at any time in full or partial payment of any Collateral, and require
that Customer not commingle any such items which may be so received by Customer
with any other of its funds or property but instead hold them separate and apart
and in trust for MLBFS until delivery is made to MLBFS.

 

(vii) Notification of Account Debtors. MLBFS may notify any account debtor that
its Account or Chattel Paper has been assigned to MLBFS and direct such account
debtor to make payment directly to MLBFS of all amounts due or becoming due with
respect to such Account or Chattel Paper; and MLBFS may enforce payment and
collect, by legal proceedings or otherwise, such Account or Chattel Paper.

 

(viii) Control of Collateral. MLBFS may otherwise take control in any lawful
manner of any cash or non-cash items of payment or proceeds of Collateral and of
any rejected, returned, stopped in transit or repossessed goods included in the
Collateral and endorse Customer’s name on any item of payment on or proceeds of
the Collateral.

 

(b) Set-Off. MLBFS shall have the further right upon the occurrence and during
the continuance of an Event of Default to set-off, appropriate and apply toward
payment of any of the Obligations under the Loan Agreement, in such order of
application as MLBFS may from time to time and at any time elect, any cash,
credit, deposits, accounts, financial assets, investment property, securities
and any other property of Customer which is in transit to or in the possession,
custody or control of MLBFS, MLPF&S or any agent, bailee, or affiliate of MLBFS
or MLPF&S. Customer hereby collaterally assigns and grants to MLBFS a continuing
security interest in all such property as Collateral and as additional security
for the Obligations. Upon the occurrence and during the continuance of an Event
of Default, MLBFS shall have all rights in such property available to collateral
assignees and secured parties under all applicable laws, including, without
limitation, the UCC.

 

(c) Power of Attorney. Effective upon the occurrence and during the continuance
of an Event of Default, Customer hereby irrevocably appoints MLBFS as its
attorney-in-fact, with full power of substitution, in its place and stead and in
its name or in the name of MLBFS, to from time to time in MLBFS’ sole discretion
take any action and to execute any instrument which MLBFS may deem necessary or
advisable to accomplish the purposes of this Loan Agreement and the other Loan
Documents, including, but not limited to, to receive, endorse and collect all
checks, drafts and other instruments for the payment of money made payable to
Customer included in the Collateral. The powers of attorney granted to MLBFS in
this Loan Agreement are coupled with an interest and are irrevocable until the
Obligations have been indefeasibly paid in full and fully satisfied and all
obligations of MLBFS under this Loan Agreement have been terminated.

 

(d) Remedies are Severable and Cumulative. All rights and remedies of MLBFS
herein are severable and cumulative and in addition to all other rights and
remedies available in the Loan Documents, at law or in equity, and any one or
more of such rights and remedies may be exercised simultaneously or
successively.

 

(e) No Marshalling. MLBFS shall be under no duty or obligation to (i) preserve,
protect or marshall the Collateral; (ii) preserve or protect the rights of any
Credit Party or any other Person claiming an interest in the Collateral; (iii)
realize upon the Collateral in any particular order or manner, (iv) seek
repayment of any Obligations from any particular source; (v) proceed or not
proceed against any Credit Party pursuant to any guaranty or security agreement
or against any Credit Party under the Loan Documents, with or without also
realizing on the Collateral; (vi) permit any substitution or exchange of all or
any part of the Collateral; or (vii) release any part of the Collateral from the
Loan Agreement or any of the other Loan Documents, whether or not such
substitution or release would leave MLBFS adequately secured.

 

(f) Notices. To the fullest extent permitted by applicable law, Customer hereby
irrevocably waives and releases MLBFS of and from any and all liabilities and
penalties for failure of MLBFS to comply with any statutory or other requirement
imposed upon MLBFS relating to notices of sale, holding of sale or reporting of
any sale, and Customer waives all rights of redemption or reinstatement from any
such sale. Any notices required under applicable law shall be deemed reasonably
and properly given to Customer if given by any of the methods provided herein at
least 5 Business Days prior to taking action. MLBFS shall have the right to
postpone or adjourn any sale or other disposition of Collateral at any time
without giving notice of any such postponed or adjourned date. In the event
MLBFS seeks to take possession of any or all of the Collateral by court process,
Customer further irrevocably waives to the fullest extent permitted by law any
bonds and any surety or security relating thereto required by any statute, court
rule or otherwise as an incident to such possession, and any demand for
possession prior to the commencement of any suit or action.

 

3.7 AFFIRMATION OF OBLIGATIONS. Upon the effectiveness of this Loan Agreement,
from and after the Activation Date: (a) the terms and conditions of the Original
Loan Agreement shall be amended as set forth herein and, as so amended, shall be
restated in their entirety; (b) the commitment of MLBFS to extend credit to
Customer pursuant to the Original Loan Agreement shall continue without
suspension or interruption under this Loan Agreement and shall not be deemed to
be released, discharged or otherwise satisfied by the execution of this Loan
Agreement, and this Loan Agreement shall not constitute a refinancing,
substitution or novation of any of the other rights, duties and obligations of
the parties hereunder; (c) the Liens contemplated hereunder shall be deemed to
be created and perfected at the earliest point in time under the Original Loan
Agreement and shall be deemed to be continued, without discharge or
satisfaction, under this Loan Agreement; (d) Customer acknowledges the
acceptance and satisfaction of good and valuable consideration in the form of
the MLBFS’ commitment to lend under the Original Loan Agreement as continued
through to this Loan Agreement in exchange for the grant of the Liens granted
thereunder and continued hereunder; and (e) any and all references to the
Original Loan Agreement in any Loan Document shall, without further action of
the parties, be deemed a reference to the Original Loan Agreement, as amended
and restated by this Loan Agreement, and as this Loan Agreement shall be further
amended, restated, supplemented or otherwise modified from time to time, and any
and all references to the Loan Documents in any such Loan Document shall be
deemed a reference to the Loan Documents under the Original Loan Agreement, as
amended and restated by this Loan Agreement, and as this Loan Agreement shall be
further amended, restated, supplemented or otherwise modified from time to time.

 

13



--------------------------------------------------------------------------------

3.8 MISCELLANEOUS

 

(a) Non-Waiver. No failure or delay on the part of MLBFS in exercising any
right, power or remedy pursuant to this Loan Agreement or any of the other Loan
Documents shall operate as a waiver thereof, and no single or partial exercise
of any such right, power or remedy shall preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy. Neither any waiver
of any provision of any of the Loan Documents, nor any consent to any departure
by Customer therefrom, shall be effective unless the same shall be in writing
and signed by MLBFS. Any waiver of any provision of this Loan Agreement or any
of the other Loan Documents and any consent to any departure by Customer from
the terms of this Loan Agreement or any of the other Loan Documents shall be
effective only in the specific instance and for the specific purpose for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Customer shall in any case entitle Customer to any other or further notice or
demand in similar or other circumstances.

 

(b) Disclosure. Customer hereby irrevocably authorizes MLBFS and each of its
affiliates, including without limitation MLPF&S, to at any time (whether or not
an Event of Default shall have occurred) obtain from and disclose to each other,
and to any transferee permitted under Section 3.8 (g) herein, any and all
financial and other information about Customer. In connection with said
authorization, the parties recognize that in order to provide a WCMA Line of
Credit certain information about Customer is required to be made available on a
computer network accessible by certain affiliates of MLBFS, including MLPF&S.
Customer further irrevocably authorizes MLBFS to contact, investigate, inquire
and obtain consumer reports, references and other information on Customer from
consumer reporting agencies and other credit reporting services, former or
current creditors, and other persons and sources (including, without limitation,
any Affiliate of MLBFS) and to provide to any references, consumer reporting
agencies, credit reporting services, creditors and other persons and sources
(including, without limitation, affiliates of MLBFS) all financial, credit and
other information obtained by MLBFS relating to the Customer.

 

(c) Communications. Delivery of an agreement, instrument or other document may,
at the discretion of MLBFS, be by electronic transmission. Except as required by
law or otherwise provided herein or in a writing executed by the party to be
bound, all notices demands, requests, accountings, listings, statements, advices
or other communications to be given under the Loan Documents shall be in writing
and shall be served either personally, by deposit with a reputable overnight
courier with charges prepaid, or by deposit in the United States mail by
certified mail, return receipt required. Notices may be addressed to Customer as
set forth at its address shown in the preamble hereto, or to any office to which
billing or account statements are sent; to MLBFS at its address shown in the
preamble hereto, or at such other address designated in writing by MLBFS. Any
such communication shall be deemed to have been delivered, in the case of
personal delivery the date of delivery, one Business Day after deposit with an
overnight courier, two (2) Business Days after deposit in the United States by
certified mail (return receipt required), or receipt of electronic transmission
(which shall be presumed to be three hours after the time of transmission unless
an error message is received by the sender), except that any notice of change of
address shall not be effective until actually received in writing. Any
communications made in connection with this Agreement shall be subject to
Section 3.8(s) hereof.

 

(d) Fees, Expenses and Taxes. Customer shall pay or reimburse MLBFS for: (i) all
UCC, real property or other filing, recording, and search fees and expenses
incurred by MLBFS in connection with the verification, perfection or
preservation of MLBFS’ rights hereunder or in any Collateral or any other
collateral for the Obligations; (ii) any and all stamp, transfer, mortgage,
intangible, document, filing, recording and other taxes and fees payable or
determined to be payable in connection with the borrowings hereunder or the
execution, delivery, filing and/or recording of the Loan Documents and any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith; and (iii) all fees and out-of-pocket
expenses (including, attorneys’ fees and legal expenses but only in an amount
not to exceed $10,000 in the aggregate) incurred by MLBFS in connection with the
preparation, execution, administration, collection, enforcement, protection,
waiver or amendment of this Loan Agreement, the other Loan Documents and such
other instruments or documents, and the rights and remedies of MLBFS thereunder
and all other matters in connection therewith. Customer hereby authorizes MLBFS,
at its option, to either cause any and all such fees, expenses and taxes to be
paid with a WCMA Loan, or invoice Customer therefore (in which event Customer
shall pay all such fees, expenses and taxes within 10 Business Days after
receipt of such invoice). The obligations of Customer under this paragraph shall
survive the expiration or termination of this Loan Agreement and the discharge
of the other Obligations under the Loan Agreement.

 

(e) Right to Perform Obligations. If Customer shall fail to do any act or thing
which it has covenanted to do under any of the Loan Documents or any
representation or warranty on the part of Customer contained in the Loan
Documents shall be breached, MLBFS may, in its sole discretion, after 5 Business
Days written notice is sent to Customer (or such lesser notice, including no
notice, as is reasonable under the circumstances), do the same or cause it to be
done or remedy any such breach, and may expend its funds for such purpose. Any
and all reasonable amounts so expended by MLBFS shall be repayable to MLBFS by
Customer upon demand, with interest at the Interest Rate during the period from
and including the date funds are so expended by MLBFS to the date of repayment,
and all such amounts shall be additional Obligations. The payment or performance
by MLBFS of any of Customer’s obligations hereunder shall not relieve Customer
of said obligations or of the consequences of having failed to pay or perform
the same, and shall not waive or be deemed a cure of any Default.

 

(f) Further Assurances. Customer agrees to do such further acts and things and
to execute and deliver to MLBFS such additional agreements, instruments and
documents as MLBFS may reasonably require or deem advisable to effectuate the
purposes of the Loan Documents, to confirm the WCMA Loan Balance, or to
establish, perfect and maintain MLBFS’ security interests and liens upon the
Collateral, including, but not limited to: (i) executing financing statements or
amendments thereto when and as reasonably requested by MLBFS; and (ii) if in the
reasonable judgment of MLBFS it is required by local law, causing the owners
and/or mortgagees of the real property on which any Collateral may be located to
execute and deliver to MLBFS waivers or subordinations reasonably satisfactory
to MLBFS with respect to any rights in such Collateral.

 

(g) Binding Effect. This Loan Agreement and the Loan Documents shall be binding
upon, and shall inure to the benefit of MLBFS, Customer and their respective
successors and assigns. MLBFS may, at any time while the Obligations under the
Loan Agreement remain outstanding, sell, assign, syndicate or otherwise transfer
or dispose of any or all of MLBFS’ rights and interests under the Loan Documents
with the prior written consent of Customer; notwithstanding the foregoing,
Customer’s consent shall not be required in the case of transfers (i) to any
affiliate of MLBFS or (ii) to any Person if a Default has occurred and is
continuing MLBFS also reserves the right at any time to pool the WCMA Loan with
one or more other loans originated by MLBFS or any other Person, and to
securitize or offer interests in such pool on whatever terms and conditions
MLBFS shall determine. Subject to the Section 3.8(s), Customer consents to MLBFS
releasing financial and other information regarding Credit Parties, the
Collateral and the WCMA Loan in connection with any

 

14



--------------------------------------------------------------------------------

such sale, pooling, securitization or other offering. Customer shall not assign
any of its rights or delegate any of its obligations under this Loan Agreement
or any of the Loan Documents without the prior written consent of MLBFS. Unless
otherwise expressly agreed to in a writing signed by MLBFS, no such consent
shall in any event relieve Customer of any of its obligations under this Loan
Agreement or the Loan Documents.

 

(h) Interpretation; Construction. (i) Captions and section and paragraph
headings in this Loan Agreement are inserted only as a matter of convenience,
and shall not affect the interpretation hereof; (ii) no provision of this Loan
Agreement shall be construed against a particular Person or in favor of another
Person merely because such Person (or its representative) drafted or supplied
the wording for such provision; and (iii) where the context requires: (a) use of
the singular or plural incorporates the other, and (b) pronouns and modifiers in
the masculine, feminine or neuter gender shall be deemed to refer to or include
the other genders.

 

(i) Governing Law. This Loan Agreement, and, unless otherwise expressly provided
therein, each of the Loan Documents, shall be governed in all respects by the
laws of the State of Illinois, not including its conflict of law provisions.

 

(j) Severability of Provisions. Whenever possible, each provision of this Loan
Agreement and the other Loan Documents shall be interpreted in such manner as to
be effective and valid under applicable law. Any provision of this Loan
Agreement or any of the Loan Documents which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Loan Agreement and the Loan Documents or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

(k) Term. This Loan Agreement shall become effective on the date accepted by
MLBFS at its office in Chicago, Illinois, and, subject to the terms hereof,
shall continue in effect so long thereafter as the WCMA Line of Credit shall be
in effect or there shall be any Obligations under the Loan Agreement
outstanding.

 

(l) Exhibits. The exhibits to this Loan Agreement are hereby incorporated and
made a part hereof and are an integral part of this Loan Agreement.

 

(m) Counterparts. This Loan Agreement may be executed in one or more
counterparts which, when taken together, constitute one and the same agreement.

 

(n) Jurisdiction; Waiver. Customer acknowledges that this Loan Agreement is
being accepted by MLBFS in partial consideration of MLBFS’ right and option, in
its sole discretion, to enforce this Loan Agreement and all of the Loan
Documents in either the State of Illinois or in any other jurisdiction where
Customer or any Collateral may be located. Customer irrevocably submits itself
to jurisdiction in the State of Illinois and venue in any state or federal court
in the County of Cook for such purposes, and Customer waives any and all rights
to contest said jurisdiction and venue and the convenience of any such forum,
and any and all rights to remove such action from state to federal court.
Customer further waives any rights to commence any action against MLBFS in any
jurisdiction except in the County of Cook and State of Illinois or such other
jurisdictions where MLBFS commences an action against Customer. Customer agrees
that all such service of process shall be made by mail or messenger directed to
it in the same manner as provided for notices to Customer in this Loan Agreement
and that service so made shall be deemed to be completed upon the earlier of
actual receipt or three (3) days after the same shall have been posted to
Customer or Customer’s agent. Nothing contained herein shall affect the right of
MLBFS to serve legal process in any other manner permitted by law or affect the
right of MLBFS to bring any action or proceeding against Customer or its
property in the courts of any other jurisdiction. Customer waives, to the extent
permitted by law, any bond or surety or security upon such bond which might, but
for this waiver, be required of MLBFS.

 

(o) Jury Waiver. MLBFS and Customer hereby each expressly waive any and all
rights to a trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other party with respect to any matter
relating to, arising out of or in any way connected with the WCMA Line of
Credit, the Obligations, this Loan Agreement, any of the Loan Documents and/or
any of the transactions which are the subject matter of this Loan Agreement.

 

(p) Integration. This Loan Agreement, together with the other Loan Documents,
constitutes the entire understanding and represents the full and final agreement
between the parties with respect to the subject matter hereof, and may not be
contradicted by evidence of prior written agreements or prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements of the parties. Without limiting the foregoing, Customer acknowledges
that: (i) no promise or commitment has been made to it by MLBFS, MLPF&S or any
of their respective employees, agents or representatives to extend the
availability of the WCMA Line of Credit or the Maturity Date, or to increase the
Maximum WCMA Line of Credit, or to make any WCMA Loan on any terms other than as
expressly set forth herein or to otherwise extend any other credit to Customer
or any other party; (ii) no purported extension of the Maturity Date, increase
in the Maximum WCMA Line of Credit or other extension or agreement to extend
credit shall be valid or binding unless expressly set forth in a written
instrument signed by MLBFS; and (iii) this Loan Agreement supersedes and
replaces any and all proposals, letters of intent and approval and commitment
letters from MLBFS to Customer, none of which shall be considered a Loan
Document. No amendment or modification of any of the Loan Documents to which
Customer is a party shall be effective unless in writing signed by both MLBFS
and Customer.

 

(q) Survival. All representations, warranties, agreements and covenants
contained in the Loan Documents shall survive the signing and delivery of the
Loan Documents, and all of the waivers made and indemnification obligations
undertaken by Customer shall survive the termination, discharge or cancellation
of the Loan Documents.

 

(r) Customer’s Acknowledgments. The Customer acknowledges that the Customer: (i)
has had ample opportunity to consult with counsel and such other parties as
deemed advisable prior to signing and delivering this Loan Agreement and the
other Loan Documents; (ii) understands the provisions of this Loan Agreement and
the other Loan Documents, including all waivers contained therein; and (iii)
signs and delivers this Loan Agreement and the other Loan Documents freely and
voluntarily, without duress or coercion.

 

15



--------------------------------------------------------------------------------

(s) Confidentiality. MLBFS agrees that it will use its commercially reasonable
efforts not to disclose without the prior consent of the Customer (other than to
its employees, auditors, counsel or other professional advisors who shall be
advised of the confidential nature thereof) any information with respect to
Customer or any Credit Party which is furnished pursuant to this Loan Agreement
and identified as confidential by Customer (or is otherwise reasonably apparent
to be confidential); provided, that MLBFS may disclose any such information (a)
as has become generally available to the public, (b) as may be required in any
report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over MLBFS or to the
Federal Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
in connection with any litigation (notice of which will be promptly sent to the
Customer to the extent permitted by law), and (d) in order to comply with any
law, order, regulation or ruling applicable to MLBFS; provided, that in the
event that MLBFS is requested or becomes legally compelled (as described above)
to disclose any such confidential information or the fact that such confidential
information has been made available to MLBFS, it is agreed that MLBFS will
provide Customer with reasonably prompt written notice of such request(s) so
that Customer may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions set forth in this Section 3.8(s). In the
event that such protective order or other remedy is not obtained, or that
Customer waives compliance with the provisions of this Section, MLBFS agrees
that it will furnish only that portion of such confidential information and
other information which MLBFS is advised by counsel is legally required and will
exercise reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded to that portion of such confidential information and
other information which is being disclosed. The foregoing notwithstanding, in no
event shall MLBFS be compelled or otherwise restricted from complying with any
legally mandated disclosure if such delay in disclosure is prohibited in
accordance with the terms of such mandate. The confidentiality obligations
contained in this Loan Agreement or in any other Loan Document between the
parties hereto, as they relate to the Loan, shall not apply to the federal tax
structure or federal tax treatment of the Loans and each party hereto (and any
employee, affiliate, representative or other agent of either party hereto) may
disclose to any and all Persons, without limitation of any kind, the federal tax
structure and federal tax treatment of the Loan and all materials of any kind
(including opinions or other tax analysis) that are provided to a party relating
to such federal tax structure and federal tax treatment, provided, further that
such disclosure may not be made until the earliest of (x) the date of the public
announcement of discussions relating to the Loans, (y) the date of the public
announcement of the Loans to be treated as not having been offered under
conditions of confidentiality for purposes of Section 1.6011-4(b) (3) (or any
successor provision) of the Treasury Regulations promulgated under Section 6011
of the Internal Revenue Code of 1986, as amended, and shall be construed in a
manner consistent with such purpose. Subject to the proviso with respect to
disclosure in the first sentence of this Section 3.7(s), each party hereto
acknowledges that each party hereto (and any employee, affiliate, representative
or other agent of either party hereto) has no proprietary or exclusive rights to
the federal tax structure of the Loans or any federal tax matter of federal tax
idea related to the Loans. MLBFS is aware, and MLBFS will advise its
representatives who are informed of the matters that are the subject of this
Agreement, of the restrictions imposed by the United States securities laws on
the purchase or sale of securities by any person who has received material,
non-public information from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information.

 

[SIGNATURE PAGE TO FOLLOW]

 

16



--------------------------------------------------------------------------------

This Loan Agreement and the other Loan Documents are executed under seal and are
intended to take effect as sealed instruments.

 

IN WITNESS WHEREOF, this Loan Agreement has been executed as of the day and year
first above written.

 

EXACTECH, INC.        

By:

  /s/    Joel Phillips                   /s/    David Petty            
Signature (1)           Signature (2) Joel Phillips           David Petty    
Printed Name           Printed Name CFO           Executive VP     Title        
  Title

 

STATE OF ________________

   }      } SS.

COUNTY OF _________________

   }

 

The foregoing instrument was acknowledged before me this day of June 25th AD,
2004 by Joel Phillips of EXACTECH, INC., a Florida corporation, on behalf of the
corporation. Said person is personally known to me or has produced
                     as identification.

 

/s/    Cynthia D. Resen         NOTARY PUBLIC Cynthia D. Resen PRINTED NAME OF
NOTARY PUBLIC

 

My Commission Expires:    [SEAL]

 

Accepted at Chicago, Illinois:

MERRILL LYNCH BUSINESS FINANCIAL

SERVICES INC.

By:   /s/    Pauline Roh              

 

17



--------------------------------------------------------------------------------

EXHIBIT 1

 

ATTACHED TO AND HEREBY MADE A PART OF WCMA LOAN AND SECURITY AGREEMENT NO.
2BN-07R53 BETWEEN MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC. AND EXACTECH,
INC.

 

Additional Locations of Tangible Collateral:

 

2240 NW 66th Ct

Gainesville, FL 32653

 

2320 NW 66th Court

Gainesville, FL 32653

 

445 Northern Boulevard

Great Neck, NY 11021

 